The opinion of the court was delivered by
JohnstoN, J.:
This was an appeal from an award of damages, made by the board of county commissioners of Lyon county, for the location of a county-line road over appellant’s land. On the 15th of October, 1886, the board of county commissioners aforesaid, upon a report of viewers who had been duly appointed, proceeded to and did establish the road, so far as that board could. In establishing the road, it was necessary to appropriate to public use several acres of land belonging to Josie P. Rennick, for which the board awarded damages to the amount of $30. The order and the award were made by the Lyon county board on October 15, 1886, and the action of the Wabaunsee county board on the part of the road located in that county was not taken until January 5, 1887. Josie P. Rennick, feeling aggrieved by the award of damages allowed by the Lyon county board, appealed to the district court of Lyon county on January 25, 1887, more than ninety days after the order appealed from was made. A motion to dismiss the appeal because it was not taken within thirty days, the time allowed by the statute, was made and sustained. This ruling is assigned for error.
*443The motion was properly decided, as the plaintiff in error was too late in taking her appeal. She was not entitled to thirty days after the final action was taken by the board of county commissioners of Wabaunsee county; In establishing county-line roads, each board acts separately. While the concurrent action of both is necessary to the establishment of the road, each is to determine for itself the amount of damages that shall be allowed for the land taken in the county for which it acts; and the order of award is to be entered on its journal. If anyone is aggrieved by the award of damages made by either board, he may appeal from its award to the district court of the county in which the land taken is situate and for which the county board is acting. The appeal is from the award of damages, and not from the order establishing the road, and it must be taken within thirty days from the time the award appealed from is made. (Gen. Stat. of 1889, ¶¶ 5480, 5482, 5483.) The appeal bond was filed and the appeal taken twenty days after the action of the Wa-baunsee county board was taken, but the appeal was not from the order or award of that board, nor to the district court of that county. It was taken from the order of the Lyon county board, which was made more than ninety days prior to the time of taking the appeal.
The judgment of the district court will be affirmed.
All the Justices concurring.